 In the Matter Of WASHINGTON-' 1\' ATIONAL INSURANCE =COMPANYandTHE INDUSTRIAL 'AND ORDINARY INSURANCE AGENTS' COUNCIL'A. F. L.Case No. 13-R-2224.-Decided July 13, 19/14Sonnenschein, Berkson, Lautmann, Levinson, & Morse,byMessrs. ,Henry S. MoserandRoger S. Bloch,of Chicago, Ill., andMr. Raymond -J.Wetterlwnd,of Evanston, Ill., for the Company.Messrs. Albert F. O'NeilandWalter Fagner,of Chicago, Ill., for theUnion.Mrs. Catherine W. Goldman,of counsel to the Board.DECISIONANDORDER1\STATEMENTOF THE CASEUpon a petition duly filed,by The Industrial and Ordinary InsuranceAgents' Council, affiliated with the American Federation of Labor,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of WashingtonNational Insurance Company, Evanston, Illinois, herein called theCompany, the National Labor Relations Board provided for an appro-priate, hearing upon due notice before Francis X. Helgesen, TrialExaminer.Said hearing was held at Chicago, Illinois, on March 9The Company and.the Union appeared and participated.All parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANY,Washington National Insurance Company, an Illinois corporationwith its principal office in Evanston, Illinois, is engaged in writing life,57 N. L.R. B., No. 40.224 225accident, and health insurance, both individual and group policies,and iii matters incident to, the writing of insurance.-,According to a published annual financial statement of the Com-pany, dated January 1, 1944, the Company has life insurance in forceamounting to $288,190,365, a premium income of $17,491,689.05, andtotal assets of $58,792,275.13.The statement relates that the Companyhas financed F. H. A. mortgage loans in the amount of $9,391,399.84,and other mortgage loans on real estate in the amount of $1,379,224.53.It also states that the Company has, purchased railroad bonds valuedat $200,769.79, and public-utility bonds valued at $1,725,569.25.The Company is licensed to do business in 46 States and the Districtof Columbia. It owns real estate and maintains bank deposits in 4States in addition to the State of Illinois.We find, contrary to the contention of the Company, that the Com-pany is engaged in commerce within the meaning of the National'Labor Relations Act.II. THE ORGANIZATION INVOLVEDThe Industrial and Ordinary Insurance Agents' Council, affiliatedwith the American Federation of Labor, is a labor organization ad-mitting to membership employees of the Company.III. THE ALLEGED APPROPRIATE UNITThe Company divides its business into departments established inaccordance with the forms of insurance sold: namely, industrial, ordi-nary,life, casualty, group, and newspaper.The Industrial Depart-ment, which is controlled by the executive vice president of theCompany and which includes the agents involved in this proceeding,is divided into two territories, each under the direction of a second vicepresident.The territories are further partitioned into five divisionssupervised by division managers; and, in turn, the divisions are sepa-rated into districts headed by district managers.The State of Illinoislies partly in one territory and partly in the other, falls within 2divisions, and includes 5 districts.The Chicago area; embraced by thepetition, covers 2 districts.There are approximately 67 agents of theCompany working in the State of Illinois; 33 of these agents work inthe Chicago area.rThe Union contends that a unit confined to the Chicago area, coin-ciding with its present state of organization, is appropriate; theComrIny contends that a State-wide unit is appropriate.We have frequently found units confined to small groups of em-ployees appropriate upon the basis of extent of organization amongthe employees, with a provision for revision of the unit upon a later601248-45-vol. 57-16 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDshowing of broader organization.'We believe, however, that the fore-going principle is not here applicable.As we recently stated inMatterof Metropolitan Life Insurance Company '2organization among insur-'ante,agents, although comparatively recent, is steadily progressingand tending toward State-wide units, which we believe are, in mostinstances, the most practicable for collective bargaining purposes.Since the record here does not convince- us that a State-wide bargainingunit for the Company's agents is improbable in the near future, we areof the opinion that the limited unit proposed by the Union is not appro-priate.We shall, therefore, dismiss the Union's petition withoutprejudice.Since the unit proposed in this proceeding is not appropriate forthe purposes of collective bargaining, we find that no question hasarisen concerning the representation of employees of the Company,within the meaning of Section 9 (c) of the Act.ORDERUpon the basis of the foregoing - findings of fact, and the entirerecord in this proceeding, the National Labor Relations Board herebyorders that the petition for investigation and certification of repre-sentatives of employees of Washington National Insurance Company;Evanston, Illinois, filed by The Industrial and Ordinary InsuranceAgents' Council, A. F. L., be, and it hereby is, dismissed withoutprejudice.'SeeMatter of Mhne Safety AppliancesCo, 55 N L.R B 1190%56 N.,L.R B 1635 and 1642.i1I